Order entered November 10, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00961-CV

                  IN THE INTEREST OF P.H. AND T.H, CHILDREN

                    On Appeal from the 305th Judicial District Court
                                 Dallas County, Texas
                           Trial Court Cause No. 15-633-X

                                        ORDER
      The Court has before it appellant D.T.’s November 6, 2016 motion to extend time to file

her brief. We GRANT the motion to the extent we ORDER appellant to file her brief within

TWENTY DAYS of the date of this order. See TEX. R. APP. P. 38.6(a).


      .


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE